DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
From the Office Action mailed February 16, 2021, the 112(b) and 112(d) rejections are overcome by the amendment. The 102 and 103 rejections are maintained. 
Claims 1-8, 10-15, and 17 remain pending in the application. Claims 9, 16, 18, and 19 have been cancelled. Claims 21-23 are new and have been added. The examiner acknowledges that the new claims are supported in paragraphs [0019], [0024], and Fig. 4 of the written description and is not new matter.
New in this office action are 112(a), 112(b), 102, hybrid 102/103, and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “… systems are deployed or retracted above a sediment surface” where the written description does not require the deployment or retraction of the deployment mechanism and the plurality of surface benthic microbial fuel cell systems to be above a sediment surface. Therefore, this limitation is new matter.
Claim 7 recites the limitations of “wherein the oxygen-barrier layer contacts the sediment surface” and “wherein the at least one oxygen-barrier layer is between the sediment surface… and the plurality of anodes”. The written description does not require the contact of the oxygen-barrier layer with the sediment surface, nor does it require the specific layering of the sediment surface with the oxygen-barrier layer and the plurality of anodes. Therefore, this limitation is new matter.
Claim 10 recites the limitation “wherein the oxygen-barrier layer prevents the plurality of anodes from directly contacting the sediment surface”, which is not disclosed in the written description for the oxygen-barrier layer to be required of. This limitation is new matter.

Claims 1-8, 10-15, 17, and 21-23
Claim 1 recites “configured to perform at least one of deploy and retract” and “wherein the deployment device and the plurality of surface benthic microbial fuel cell systems are deployed or retracted”. It is uncertain whether “deploy” or “deployed” refers to the action of installing or setting up the deployment device, or if it refers to the capability of the deployment device to function and operate. Furthermore, it is not clear whether claim 1 requires that the device and systems have been deployed or retracted or must merely be capable of being deployed or retracted.  This limitation for the deployment device is therefore unclear, as well as all other claims which are dependent on claim 1.
For compact prosecution purposes, claim 1 has been interpreted to require the deployment device to be capable of working or functioning order “above a sediment surface” when referring to the limitation of “deploy” or deployed”, and does not refer to the installing of the device.
Additionally, claim 1 now requires that "the plurality of surface microbial fuel cell systems are deployed or retracted."  While the preamble of claim 1 recites a deployment device, the new recitation appears to recite the fuel cell systems themselves.  Thus it is not clear whether the invention of claim 1 requires the fuel cells systems as well as the deployment device.
Applicant could overcome this rejection by amending claim 1 to recite a marine fuel cell apparatus (or something similar) comprising the deployment device and the plural fuel cell systems. This rejection also applies to claims 2-8, 10-15, 17, and 21-23 as depending on claim 1. 

Claim Rejections - 35 USC § 102
Claims 1, 2, 6-8, 10-14, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2012/0276418). Hereinafter referred to as Zhou.

    PNG
    media_image1.png
    662
    924
    media_image1.png
    Greyscale

Regarding claim 1, Zhou discloses a deployment device (“microbial fuel cell device” [0013]), comprising:
a frame (“connection tubes” [0020], Fig. 9 annotated above); and
a deployment mechanism (“insulated tubes of… two open ends” [0020], Fig. 9 annotated above) operably coupled with the frame and configured to perform at least one of deploy and retract a plurality of surface benthic microbial fuel cell systems (“microbial fuel cells” [0020], and “plurality of…” [0022]) in at least one manner of manually, autonomously, and semi-autonomously (step “(ii)” [0015] where semi-autonomously may apply), wherein the deployment device and the plurality of surface benthic microbial fuel cell systems are deployed or retracted above a sediment surface of a marine environment ([0050] where the deployment device is installed so that the top end is “above the water” and therefore not entirely inserted in the sediment.) 
Regarding claim 2, Zhou discloses all of the limitations as set forth in claim 1 above for the device, wherein the frame comprises:

a plurality of vertical members (Fig. 9 annotated above), and
a plurality of curved members (Fig. 9 annotated above),
the plurality of horizontal members, the plurality of vertical members, and the plurality of curved members arranged and coupled together in any configuration that accommodates the plurality of surface benthic microbial fuel cell systems ([0023]).
Regarding claim 6, Zhou discloses all of the limitations as set forth in claim 1 above for the device, wherein the frame and the deployment mechanism accommodates more than four benthic microbial fuel cell systems (“frame is increased from 1 to 10 in number” [0064]).
Regarding claim 7, Zhou discloses all of the limitations as set forth in claim 1 above for the device, further comprising a surface benthic microbial fuel cell system (“whole structure” [0046]), the surface microbial fuel cell system comprising:
at least one oxygen-barrier layer (“carbon cloth 6” [0048], Fig. 2), wherein the oxygen-barrier layer contacts the sediment surface of the marine environment when the surface benthic microbial fuel cell system is deployed ([0055] where the sediment surface is in indirect electrical contact with the oxygen-barrier layer via wires “extended from each of the cathodes and anodes” and “organic wastes in the sediment are catalytically oxidized by the anaerobic electricigens to generate electrons and protons” which “are delivered through the membrane… to the cathode [comprising the oxygen-barrier layer] to react with oxygen, so as to generate electric current”); and
at least one benthic microbial fuel cell system, having a plurality of anodes (“anode 4” and plurality configuration [0046]), disposed on to the oxygen-barrier layer (Fig. 3 and Fig. 4), wherein the at least one oxygen-barrier layer is between the sediment 
Regarding claim 8, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the plurality of anodes comprises a plurality of surface anodes (“the anode being in close contact… with the sediment…” [0014]) disposed on the oxygen-barrier layer (Fig. 2 and 4 where the oxygen-barrier layer is “6” of the cathode “3”, and the anode “4” is wrapped around it).
Regarding claim 10, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the oxygen-barrier layer prevents the plurality of anodes from directly contacting the sediment surface ([0059]-[0060] where the oxygen-barrier layer/carbon cloth is facing the PVC frame [0059], and the anode/carbon felt is wrapped around to the membrane cathode [0060], which the oxygen-barrier layer is the lower layer of and is sealed to the PVC frame by epoxy resin [0059]. Therefore, the benthic microbial fuel cell system may be disposed above the sediment surface and the plurality of anodes not in direct contact with it, Fig. 9).
Regarding claim 11, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the benthic microbial fuel cell system further comprises a corresponding plurality of cathodes (“membrane 7” as a component of “cathode 3” [0048], and the plurality configuration of the cathode [0046]).
Regarding claim 12, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the surface benthic microbial fuel cell system, comprising the benthic microbial fuel cell system disposed in relation to the oxygen-barrier layer, is configured to at 
Regarding claim 13, Zhou discloses all of the limitations as set forth in claim 7 above for the device, wherein the oxygen-barrier layer comprises a plurality of oxygen-barrier layers (“6” Fig. 2 applied to Fig. 1), and
wherein the benthic microbial fuel cell system, having a plurality of anodes, disposed in relation to the oxygen-barrier layer, comprises a plurality of benthic microbial fuel cell systems, each benthic microbial fuel cell system having a plurality of anodes, and each benthic microbial fuel cell system respectively disposed in relation to the plurality of oxygen-barrier layers (“4” Fig. 3 applied to Fig. 2, then to Fig. 9).
Regarding claim 14, Zhou discloses all of the limitations as set forth in claim 7 above for the device, further comprising a circuit (“Wires are extended…” [0055]) configured to electrically couple together the plurality of anodes.
Regarding claim 21, Zhou discloses all of the limitations for the deployment device as set forth in claim 7 above, and wherein the plurality of anodes have a surface area ranging from 25 ft2 to 100 ft2 ([0060]). More specifically, Zhou discloses constructing an anode of the plurality of anodes ([0064] “MFC stack”) out of a carbon felt that is 16 cm in length by 12 cm in width ([0060]). MPEP 2144.04, Section IV, Part A states that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled” (In re Rinehart), and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the In Gardener v. TEC Syst., Inc.).
Regarding claim 23, Zhou discloses all of the limitations for the deployment device as set forth in claim 7 above, and wherein the surface benthic microbial fuel cell system is submerged underwater when being deployed or retracted ([0065] where the deployment device is “inserted into the sediment of the pool pond”, which implies that the device is submerged underwater in order to contact the sediment surface to be deployed)

Claim Rejections - 35 USC § 102/103
Claim 22 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou (US 2012/0276418) in view of Wang et al (CN 106840988 A), which will hereinafter be referred to as Zhou in view of Wang.
Regarding claim 22, Zhou discloses all of the limitations for the deployment device as set forth in claim 1 above. Zhou also discloses that the deployment device hits the sediment surface (“can be inserted into the sediment” of a marine environment [0055]) and be fully deployed (“the anode chamber is formed when the anode is in contact with the sediment” [0055]). Zhou does not explicitly disclose wherein the deployment mechanism autonomously deploys when the device hits the sediment surface of the marine environment.
However, Wang discloses a device and method for measuring vertical sediment concentration in a river ([0006]), which does so by collecting water samples continuously and automatically to measure the sediment concentration at different depths, and can be used in the determination of the sediment concentration in the field [0026]. Wang teaches that sediment 
Therefore, Zhou, in view of Wang, anticipates the limitation of the deployment mechanism wherein it autonomously deploys when the device hits the sediment surface of the marine environment because there exists a concentration of sediment in the water of the marine environment, and sediment can indirectly be in contact with the anode in order to create the anode chamber and autonomously deploy the deployment mechanism.


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claim 1 above, and further in view of Chadwick et al (US 2018/0097237). Hereinafter referred to as Chadwick.
Regarding claim 3, Zhou discloses a deployment mechanism (“insulated tubes of… two open ends” [0020]) operably coupled with the frame (annotated Fig. 9 above) that is configured to deploy a plurality of surface benthic microbial fuel cell systems (Fig. 9). Zhou does not disclose that the deployment mechanism comprises at least one of: an underwater modem, a battery, a high-pressure pump, or at least one hose.
However, Chadwick discloses a plurality of surface benthic microbial fuel cell systems (“linear array benthic microbial fuel cell” or “LA-BMFC” [0020]) that is deployed on a seafloor level ([0021]). Chadwick also discloses that the plurality of surface benthic microbial fuel cell systems comprise of sensor nodes ([0020], “120” Fig. 1) and electronics module ([0021], “140” Fig. 1). Chadwick teaches that the sensor nodes monitor and report environmental parameters as 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the plurality of surface benthic microbial fuel cell systems of the deployment mechanism of Zhou by integrating sensor nodes and an electronics module, as in Chadwick, in order to achieve surface benthic microbial fuel cell systems that have the ability to transfer information about the seafloor environment and harvested energy to the systems’ power conductors without additional deployment efforts.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claim 1 above, and further in view of Zhang et al (US 2002/0011335). Hereinafter referred to as Zhou in view of Zhang.
Regarding claim 4, Zhou discloses a deployment device (“microbial fuel cell device” [0013]), comprising:
a frame (“connection tubes” [0020], Fig. 9 annotated above); and
a deployment mechanism (“insulated tubes of… two open ends” [0020], Fig. 9 annotated above) operably coupled with the frame and configured to perform at least one of deploy and retract a plurality of surface benthic microbial fuel cell systems (“microbial 
Zhou does not disclose that the deployment device comprises a retraction mechanism.
	Zhang discloses a frame (“production manifolds 700” [0080]) and a deployment mechanism that is operably coupled with the frame and configured to deploy a plurality of surface benthic microbial fuel cell systems (“one or more fuel cells 730” [0081]). Zhang teaches a retraction mechanism by the replacement and replenishment of the benthic microbial fuel cell systems once they have exhausted their resources of oxidant and fuel supply to generate power ([0082]). Furthermore, Zhang teaches that this operation of the surface benthic microbial fuel cell systems contributes to providing electrical power needed to various subsea applications ([0008]) despite the number of obstacles that it faces ([0006]).
	Therefore, it would have been obvious for a person of ordinary skill in the art to add a periodic replacement or replenishing of the surface benthic microbial fuel cell systems to Zhou when oxidant and fuel supply that drive power generation are exhausted. The skilled artisan would then be able to obtain a deployment device that can sustainably provide electrical power needed to various subsea applications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) in view of Zhang (US 2002/0011335) as applied to claim 4 above, and further in view of Kruger et al (US 2003/0000448). Hereinafter referred to as Kruger.
Regarding claim 5, Zhou discloses all of the limitations as set forth in claims 1 and 4 above. Zhou does not disclose that the retraction mechanism comprises a winch.

Therefore, it would have been obvious for a person of ordinary skill in the art to combine the winch of Kruger with the remote operated vehicles or autonomous underwater vehicles of Zhang in order to achieve a simplified retraction mechanism for the vehicles so that periodic replacement and replenishing of the surface benthic microbial fuel cell systems can be done efficiently.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claim 7 above, and further in view of  Lin et al (“Chemical degradation of five elastomeric seal materials in a simulated and an accelerated PEM fuel cell environment”). Hereinafter referred to as Zhou in view of Lin.
Regarding claim 15, Zhou discloses all of the limitations for the deployment device as set forth in claim 7 above where it comprises the surface benthic microbial fuel cell system (“whole structure” [0046]), which comprises an oxygen-barrier layer (“carbon cloth 6” [0048], Fig. 2). Zhou does not disclose that the oxygen-barrier layer is an impermeable ethylene propylene diene rubber mat.

Therefore, it would have been obvious for a person of ordinary skill in the art to modify the oxygen-barrier layer of Zhou in view of Lin by constructing it out of an impermeable ethylene propylene diene rubber mat in order to obtain a surface benthic microbial fuel cell system with an oxygen-barrier layer that is resistant to heat and acidic conditions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2012/0276418) as applied to claim 13 above, and further in view of Suzuki et al (US 2018/0358627 – English equivalent of CN 108292756). Hereinafter referred to as Zhou in view of Suzuki.
Regarding claim 17, Zhou discloses the deployment device, wherein the oxygen-barrier layer comprises a plurality of oxygen-barrier layers (“6” Fig. 2 applied to Fig. 1), and that each benthic microbial fuel cell systems of the plurality of benthic microbial fuel cell systems are respectively disposed in relation to the plurality of oxygen-barrier layers (“4” Fig. 3 applied to 
However, Suzuki discloses a plurality of benthic microbial fuel cell systems (“each of the negative electrodes is disposed so as to contact on surface of the ion-permeable membrane” [0063], comprised of “20” and “30” Fig. 3) that are disposed in relation to a plurality of oxygen-barrier layers (“3” Fig. 1, which is of “10” in Fig. 6, “gas diffusion layer” [0025]). Moreover, Suzuki discloses that the ion-permeable membrane (“30” Fig. 3) separates the anodes (“20” Fig. 3) from the cathodes (“10” Fig. 3, [0062]), which includes a water-repellant layer (“1” Fig. 1), a rubber mat (“2” Fig. 1, “adhesive layer” [0040]), the oxygen-barrier layer, and a catalyst layer (“4” Fig. 1). Suzuki teaches that the plurality of benthic microbial fuel cell systems of this structure is able to produce an overall power output based on the surface area of the benthic microbial fuel cell systems of approximately 150 mW/m2 to 300 mW/m2 (Fig. 5), and that the area of the fuel cell systems may be changed to achieve a desired function ([0103]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the structure of the benthic microbial fuel cell systems of Zhou by implementing a similar structure involving a certain order of layering of the plurality of anodes, ion-permeable membranes, catalyst, oxygen-barrier layer, and adhesive layer or a rubber mat over top the water-repellant layer as in Suzuki. Moreover, by achieving an optimum surface area of this structure, the skilled artisan would obtain a benthic microbial fuel cell system that is capable of a power output that is in a range of approximately 500 mW to approximately 800 mW.


Response to Arguments
Applicant's arguments filed March 01, 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that Zhou teaches (in regards to claim 1) immersing at least some of the microbial fuel cell in sediment to form the anode and immersing the anode and cathode in the sediment to use the microbial fuel cell, and that Zhou does not teach the limitation of amended claim 1 “wherein the deployment device and the plurality of surface benthic microbial fuel cell systems are deployed or retracted above a sediment surface of a marine environment.” 
However, amended claim 1 requires the deployment device as a whole to be deployed or retracted above a sediment surface of a marine environment, and not just the anode and cathode of the surface benthic microbial fuel cell system specifically. Moreover, the top end of the frame in Zhou is located above water in order to fill the PVC tube of the frame with air, forming the cathode chamber ([0055]), and therefore requires at least the top end of the frame to be above the sediment surface.
As for operability of the surface benthic microbial fuel cell system, Zhou teaches that the anode must be in contact with the sediment. However, this does not limit the anode to direct contact, and indirect contact may also be considered.

Applicant appears to argue that Zhou fails to teach (in regards to claim 7) that the oxygen-barrier layer contacts the sediment surface of the marine environment when the device is deployed or that the oxygen-barrier layer is disposed between the plurality of anodes and the sediment surface of the marine environment.
However, Zhou is not limited to direct contact between the sediment surface and the oxygen-barrier layer, and can be in indirect contact electrically via wires. Zhou teaches that wires are “extended from each of the cathodes and anodes” and “organic wastes in the sediment are catalytically oxidized by the anaerobic electricigens to generate electrons and protons” which “are delivered through the membrane… to the cathode [comprising the oxygen-barrier layer] to react with oxygen, so as to generate electric current” ([0055]). Therefore, Zhou requires the oxygen-barrier layer to be in indirect contact with the sediment surface because the organic wastes from the sediment surface need to be in contact with the interface of the perforated section of the PVC pipe and the oxygen-barrier layer in order to react with oxygen, and generate an electric current.

Applicant appears to argue that Zhou does not teach or suggest (in regards to claim 8) that the plurality of anodes are a plurality of surface anodes disposed on the oxygen-barrier layer because Zhou teaches that the anode wraps around (i.e., is disposed on) the membrane cathode as shown in FIG. 3 (also supported by [0045]).

However, Zhou teaches that the oxygen-barrier layer is hot pressed to a membrane carrying catalysts in order to form the cathode ([0048]), and that the oxygen-barrier layer faces towards the frame and exposed to air through holes of the perforated section when deployed ([0049]). Therefore, because the plurality of anodes are wrapped around the plurality of cathodes, and that the oxygen-barrier layer is essentially the lower layer of the cathodes, then the  plurality of anodes are disposed on the oxygen-barrier layer.

Applicant appears to argue that Zhou does not teach (in regards to claim 10) that the carbon cloth does not prevent the anodes Page 14 of 19Appl. No. 16/140,9Docket No.: 103686Response to Office Action of February 16, 2021from contacting the sediment surface. 
However, Zhou teaches that the oxygen-barrier layer faces the PVC frame ([0059]), and that the anode (“carbon felt”) is wrapped around to the membrane cathode ([0060]) where the oxygen-barrier layer is the lower layer of the membrane cathode and is sealed to the PVC frame by epoxy resin ([0059]). Therefore, because the oxygen-barrier layer also helps to secure the benthic microbial fuel cell system onto the frame, the carbon cloth (functioning as the oxygen-barrier layer) prevents the anodes from directly contacting the sediment surface. 

Applicant appears to argue (in regards to claim 10) that Zhou does not teach that the anode disposed on the oxygen-barrier layer is not prevented from directly contacting the sediment surface.
However, Zhou in view of Wang teaches that concentrations of sediment may exist in water of a marine environment, and that it can be measured to verify this as hydrological parameters for water quality and ecological environment management. Therefore, the anode of Zhou can function and deploy without being in direct contact with the sediment surface because a concentration of sediment in the marine environment water exists. 

Applicant’s arguments with respect to claims 15-17 (Zhou in view of Suzuki) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant appears to suggest claim 20 for rejoinder if claim 1 is found to be allowable subject matter. However, claim 1 is still found to be anticipated by Zhou, so it is not considered for rejoinder.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721